Name: Commission Implementing Regulation (EU) NoÃ 600/2011 of 21Ã June 2011 fixing the allocation coefficient for the issuing of import licences applied for from 1 to 7Ã June 2011 for sugar products under certain tariff quotas and suspending submission of applications for such licences
 Type: Implementing Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 22.6.2011 EN Official Journal of the European Union L 162/10 COMMISSION IMPLEMENTING REGULATION (EU) No 600/2011 of 21 June 2011 fixing the allocation coefficient for the issuing of import licences applied for from 1 to 7 June 2011 for sugar products under certain tariff quotas and suspending submission of applications for such licences THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (3), and in particular Article 5(2) thereof, Whereas: (1) Quantities covered by applications for import licences submitted to the competent authorities from 1 to 7 June 2011 in accordance with Regulation (EC) No 891/2009, exceed the quantity available under order number 09.4320. (2) In these circumstances, an allocation coefficient for licences to be issued regarding order number 09.4320 should be fixed in accordance with Regulation (EC) No 1301/2006. Submission of further applications for licences for that order number should be suspended until the end of the marketing year, in accordance with Regulation (EC) No 891/2009, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities for which import licence applications have been lodged under Regulation (EC) No 891/2009 from 1 to 7 June 2011 shall be multiplied by the allocation coefficients set out in the Annex to this Regulation. 2. Submission of further applications for licences, which correspond to the order numbers indicated in the Annex, shall be suspended until the end of the marketing year 2010/11. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 254, 26.9.2009, p. 82. ANNEX CXL Concessions Sugar 2010/2011 marketing year Applications lodged from 1.6.2011 to 7.6.2011 Order No Country Allocation coefficient (%) Further applications 09.4317 Australia  Suspended 09.4318 Brazil  Suspended 09.4319 Cuba  Suspended 09.4320 Any third countries 25,0026 Suspended 09.4321 India  Suspended  Not applicable: no licence application has been sent to the Commission. Balkans Sugar 2010/2011 marketing year Applications lodged from 1.6.2011 to 7.6.2011 Order No Country Allocation coefficient (%) Further applications 09.4324 Albania  09.4325 Bosnia and Herzegovina  09.4326 Serbia (1) 09.4327 Former Yugoslav Republic of Macedonia  09.4328 Croatia (1)  Not applicable: no licence application has been sent to the Commission. Exceptional import sugar and industrial import sugar 2010/2011 marketing year Applications lodged from 1.6.2011 to 7.6.2011 Order No Type Allocation coefficient (%) Further applications 09.4380 Exceptional  Suspended 09.4390 Industrial   Not applicable: no licence application has been sent to the Commission. (1) Not applicable: the applications do not exceed the quantities available and are fully granted.